12 N.Y.3d 737 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DWAYNE MIDDLETON, Appellant.
Court of Appeals of New York.
Decided February 17, 2009.
*738 Legal Aid Society, Criminal Appeals Bureau, New York City (Steven J. Miraglia and Steven Banks of counsel), for appellant.
Charles J. Hynes, District Attorney, Brooklyn (Maria Park of counsel), for respondent.
Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur; Chief Judge LIPPMAN taking no part.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed without costs.
Defendant's constitutional arguments are unpreserved. The record supports the determination of the courts below that defendant is a level three sex offender.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, without costs, in a memorandum.